Case 1:19-cv-05296-DLC Document 21 Filed 08/20/19 Page 1 of 3
Case 1:19-cv-05296-DLC Document 20 Filed 08/19/19 Page 1 of 3

MEMO ENDORSED 0°.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
 

 

 

 

 

 

SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
VS.
LONGFIN CORP, e¢ af, USDC SDNY
Defendants, ELECTRONICALLY FILED
DO BS ge

 

 

 

 

 

PLAINTIFF’S RESPONSE TO THE COURT’S AUGUST 5 ORDER

On August 15, 2019, the Court issued an Order directing Plaintiff Securities and Exchange
Commission (“SEC”) to either file a motion for default judgment against Defendant Longfin Corp.
(“Longfin”) or show cause why the SEC’s claims against Longfin should not be dismissed for failure
to prosecute. The SEC submits this response in answer to the Court’s Order and respectfully requests
an additional 14 days, until September 6, 2019, to file a motion for default judgment against Longfin.
In support of this response and request, the SEC states as follows:

1, The SEC filed the above-captioned action against Longfin and Defendant Venkata
Meenavalli on June 5, 2019. See Complaint, ECF No. 1.

2. The SEC promptly served its Complaint on Longfin on June 10, 2019. See Affidavit
of Service, ECF No, 10,

3, Because it failed to timely answer, the SEC sought a clerk’s certificate of default against
Longfin on August 5, 2019, which was issued the same day. See Clerk’s Certificate of Default, ECF
No. 18.

4, Since the filing of the Complaint, the SEC staff have been discussing with counsel for

Defendant Meenavalli the possible global settlement of the claims advanced against Defendant

 

 

 
Case 1:19-cv-05296-DLC Document 21 Filed 08/20/19 Page 2 of 3
Case 1:19-cv-05296-DLC Document 20 Filed 08/19/19 Page 2 of 3

Meenavalli in this matter and the SHC’s prior, related matter against Longfin, Defendant Meenavalli,
and othets. See SEC v. Longfin Corp., ef al, Case No. 1:18-cv-02977, Letter Motion, ECF No, 112.
These discussions have been productive and are ongoing. See SEC », Longin Corp., ef al, Case No.
1:18-cv-02977, Letter Motion, ECF No. 114!

5. ‘Che SEC staff had planned to consolidate its presentation to the Commussion any
proposed settlement of the SEC’s claims against Defendant Meenavalli with the staff's request for
authority to request certain remedies against Longfin by way of default judgment.

6, As a result, as of the date of this filing, the SEC staff has not yet received from the
Commission authority to seek certain remedies against Longfin.

7, Since the issuance of the Court’s August 15, 2019 Order, the SEC staff has
commenced the process for seeking the requisite authority from the Commission, and the SEC
submits that it will be in a position to file a motion for default judgment in compliance with this

Court’s individual practices by or before September 6, 2019.

 

' Also due to such settlement discussions, the SEC has not yet filed a motion for the alternative
service of the Complaint on Defendant Meenavalli, who we understand to reside overseas. In light
of the Court’s Order, that motion will promptly follow.

 

 

 

 
Case 1:19-cv-05296-DLC Document 21 Filed 08/20/19 Page 3 of 3
Case 1:19-cv-05296-DLC Document 20 Filed 08/19/19 Page 3 of 3

WHEREFORE, the SEC respectfully requests that the Court not dismiss its claims against
Longfin Corp. and, instead, permit it until September 6, 2019 to file a motion for default judgment.

Dated: August 19, 2019 Respectfully submitted,

{sf Stephan]. Schlesedmilch
Adam B. Gottlieb

Samantha M, Willtams
Stephan J. Schlegelmilch
SECURITIES AND EXCHANGE COMMISSION
100 F Street, N.E,
Washington, DC 20549

(202) 551-8299 (Gottlieb)
(202) 551-4061 (Williams)
(202) 551-4935 (Schlegelmilch)
GottlicbA@SEC.gov
WilliamsSam@SEC.gov
SchlegelmilchS@SEC.gov

Counsel for Plaintiff

CERTIFICATE OF SERVICE
I hereby certify that on August 15, 2019, I filed a copy of the foregoing using this Court’s
CM/ECE system and thereby caused a copy of the document to be served electronically on all parties
of record. Additionally, I hereby certify that I also served a copy of the foregoing by U.S. mail, postage
prepaid, as follows:
Longfin Corp.
c/o Legalinc Corporate Services, Inc. (registered agent)

2035 Sunset Lake Road — Suite B-2
Newark, DE 19702

[sf Stephan J. Schlegelmileh
Counsel for Plaintiff

 
